TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00109-CV


Thomas James Negri, Appellant

v.

Karen Jack, Individually and as Executor of the Estate of Shirley Cowan, Deceased,
Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GN-07-003958, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		In this cause, appellant Thomas James Negri filed a notice of appeal from a
district court order that had purportedly granted a summary judgment against him.  Subsequently,
Negri advised this Court that the district court, in fact, had not granted a summary judgment against
him, explaining that he is presently incarcerated, had believed that a summary-judgment ruling was
imminent, and had filed his notice to preserve his right to appeal in the event he subsequently did
not receive timely notice of the district court's summary-judgment ruling after it was made.  Having
now determined that the district court ultimately never made the summary-judgment ruling he
complained of, Negri has moved to withdraw his notice of appeal in this cause.  Also citing the non-existence of the summary-judgment order, appellee Karen Jack, individually and as executor of
the estate of Shirley Cowan, has filed a motion to dismiss this appeal.  We grant Negri's motion and
dismiss this appeal.  See Tex. R. App. P. 42.1(a)(1).  We dismiss as moot Jack's dismissal motion.


						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton 
Dismissed on Appellant's Motion
Filed:   October 7, 2010